Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 24-38 are pending in the application. Claim 37 is rejected. Claim 27 is objected to. Claims 24-26, 28-36 and 38 are allowed.


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on November 9th, 2021 and May 4th, 2021.

Claim Objections
Claim 27 has an errant letter “n” after the word “wherein” that should be deleted.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 37 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further 3 to be aryl, benzthiazole or benzoxazole. Claim 37, however, encompasses the option for X4 to be nitrogen that would result in a benzimidazole ring. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. It is suggested that Applicant either (1) delete the option of X4 to be NR7 (and the definition of R7) or (2) amend claim 27 to be independent. The scope where X4 is NR7 would not be encompassed by parent claim 24 or the originally disclosed genus found on page 2 of the specification and therefore amending a patent claim to generically encompass benzimidazole rings would likely introduce new matter.

Comment on Application Family
The Examiner has reviewed the prosecution history of U.S. Application Serial No. 16/348,558 where a double patenting rejection was made over U.S. Patent No. 9,670,225. The Examiner does not find that a double patenting rejection over the instant claims would be proper at least since the claims of the patent do not overlap with the instant claims in terms of structures. Furthermore, there is no guidance in the patent or prior art in general that would have led a person of skill to the instantly claimed structures in view of the compounds of the patent. The structural modifications needed to arrive at the instant claims would entail significant changes to the tricyclic portion of the patented compounds involving the following steps discussed by Applicant provided the following analysis in the remarks dated September 10th, 2020 in the parent application:

    PNG
    media_image1.png
    320
    837
    media_image1.png
    Greyscale
.
The modifications above extend well beyond simply homology or positional isomerism since multiple bonds need to be rearranged to arrive at the instant structures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626